Exhibit 10.03
 
[msclogo.jpg]
RELOCATION REIMBURSEMENT AGREEMENT
& POLICY ACKNOWLEDGMENT FORM


 
I have been provided a copy of MSC’s Relocation Policy.  Relocation assistance
is provided by Relocation Solutions, a service vendor doing business with
MSC.  I understand that I must work with this vendor to be eligible for
relocation benefits.


I understand that I have up to one year from my date of transfer or hire
(defined as the first day in my new position) to use this relocation benefit,
after which it will expire.  Unused benefits will be forfeited.


I understand that if I elect to voluntarily transfer from the position for which
I was relocated or leave MSC before two full years from my date of transfer or
date of hire for this position, I will reimburse MSC as follows for relocation
expenses incurred on my behalf, subject to state and federal law:


·  
100% reimbursement to MSC if I leave voluntarily or are terminated for cause
within the first year of transfer or from my date of hire



·  
50% reimbursement to MSC if I leave voluntarily or are terminated for cause
within the second year of transfer or from my date of hire



Furthermore, I understand that all travel and expense reimbursement requests
pertaining to relocation must be accompanied by receipts and submitted for
authorization in accordance with the MSC Travel and Entertainment Expense
Reimbursement and MSC Travel policies.  Expenses must be submitted within one
month from the time the expense is incurred.


Nothing in this Agreement is to be construed as an express or implied contract
of employment.


By signing this document, I acknowledge that I have read, understand, and will
comply with the Relocation Policy, and I accept the terms of this Reimbursement
Agreement.
 

         
Jeffrey Kaczka  
   
 
 
Associate - Print Name
       
 
   
 
            /s/ Jeffrey Kaczka     03/29/2011   Associate - Signature      Date
 

 
 
Return an original, signed document to the Senior Recruitment Manager at:
75 Maxess Road, Melville, NY  11747
 
 
 

--------------------------------------------------------------------------------

 